Title: To George Washington from William Livingston, 16 February 1778
From: Livingston, William
To: Washington, George



sir
Trenton [N.J.] 16 Feby 1778

I have received your Excellency’s Favour of the 14th instant, this day; & that of the 4th a few days since.
It would give me pleasure to consent to let three troops of Jersey horse enter into the continental Service till the opening of the next Campaign, as it would not only give me an Opportunity of obliging your Excellency, but would be of Service to the Troops in acquiring

skill & experience, which they would afterwards introduce into our other Squadrons. But from our present Situation, I think we could not spare more than one.
With your request of the 14th I shall comply as far as possible, & endeavour to procure to morrow a Resolution of both houses to authorize the President & Council of Safety to impress Waggons for a limited time. But these Sir, are very temporary Expedients. It is impossible for this State to cure the Blunders of those whose Business it is to provide the Army, and considering what New Jersey has sufferd by the war, I am pretty certain it cannot hold out an other year if the rest will not furnish their proportionable share of Provisions. And for my own part, tho’ I would rather spend the remainder of my days in a wigwam at lake Erie than be the most splendid Vassel of any arbitrary Prince on Earth, I am so discouraged by our public mismanagement, & the additional load of Business thrown upon me by the Villainy of those who pursue nothing but accumulating Fortunes to the ruin of their Country, that I almost sink under it. I do not say this Sir to discourage you from applying to me at any time for any thing that is in my power to do, assuring you that it always gives me particular pleasure to contribute in the least to alleviate that Burden of yours to which mine does not deserve to be compared.
I shall pursue the Plan pointed out by the Committee of Congress for procuring horses—I am with the greatest Esteem your Excellencys most humble Serv.

Wil: Livingston

